Allowable Subject Matter
	Claims 1-17 and 27-29 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “a shift register unit, comprising: a first gate driving output circuit; and a second gate driving output circuit, wherein the first gate driving output circuit is configured to output a first gate driving signal through a first gate driving signal output terminal; and wherein the second gate driving output circuit is configured to generate a second gate driving signal outputted simultaneously with the first gate driving signal based on the first gate driving signal, a first clock signal, and a second clock signal, and wherein the second gate driving circuit comprises: a first pull-down node control circuit; a pull-down circuit, and an output control circuit, the output control circuit being used to control connection or disconnection between a second gate driving signal output terminal and a first voltage terminal under the control of the first gate driving signal.” as claimed (emphasis added).
	As to claim 13, the prior art of record fails to teach or suggest, either alone or in combination “wherein a control electrode of the first pull-down node control transistor is electrically connected to the first gate driving signal output terminal, and a first electrode of the first pull- down node control transistor is electrically connected to the first voltage terminal, and a second electrode of the first pull-down node control transistor is electrically connected to the first pull- down node, wherein a control electrode of the second pull-down node control transistor is electrically connected to the first clock signal terminal, a first electrode of the second pull-down node control transistor is electrically 
	As to claim 27, the prior art of record fails to teach or suggest, either alone or in combination “wherein the shift register unit comprises a first gate driving output circuit and a second gate driving output circuit, wherein the first gate driving output circuit is configured to output a first gate driving signal through a first gate driving signal output terminal, wherein the second gate driving output circuit is configured to generate a second gate driving signal based on the first gate driving signal, a first clock signal, and a second clock signal, wherein the second gate driving circuit comprises a first pull-down node control circuit, a pull-down circuit, and an output control circuit, and wherein the output control circuit is used to control connection or disconnection between a second gate driving signal output terminal and a first voltage terminal under the control of the first gate driving signal, wherein the driving method comprises: in an output 
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEJOON AHN/Primary Examiner, Art Unit 2628